Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention regards a touch panel with particular structure with first electrode plate, a second electrode plate, and a pressing member disposed between the touch plate and the second plate at a position corresponding to the opening, a portion of the touch plate in which the pressing member is not provided is spaced apart from the second electrode plate as previously claimed in claims 1 and 4. Applicant has further amended the new claim limitations, “an adhesive that bonds the first electrode plate and the second electrode plate at ends of the first electrode plate; … and wherein the width of the pressing member is smaller than the width of the opening, and the width of the opening is smaller than the distance between the adhesive on the opposite ends of the first electrode plate”. 
Examiner has considered all of these limitations together and tried to find prior arts that would teach these limitations alone or in combination. However, Examiner could not find prior arts that would teach the new limitations, especially the adhesive that bonds at the end of the first electrode plate, in view of the structure already claimed in previous version of claims 1 and 4. Followings are the most relevant prior arts from the search. 
Nakajima et al (PGPUB 2019/0155423 A1) – Nakajima teaches a touch device comprising a pressing member with adhesive 133 at the end of the device to fix first main surface 122a and second main surface 123. However, Nakajima does not specifically teach bonding two electrodes with adhesive and the opening structure as claimed by the Applicant.
Zhao et al (PGPUB 2017/0220168 A1) – Zhao teaches a touch display device with two electrodes with supporting members connecting the electrodes at near the end of the panel as shown in Fig. 2. However, Zhao does not specifically teach bonding two electrodes with an adhesive and does not specifically teach the opening structure as discussed in the claim limitation above.
Isaacson et al (PGPUB 2018/0299997 A1) – Isaacson teaches a touch device with ring adhesive and flexible membrane for actuating the touch function. While Isaacson teaches the adhesive at the end of the touch device, Isaacson does not specifically teach the openings as discussed in the claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691